Matter of Frumusa v Frumusa (2019 NY Slip Op 04601)





Matter of Frumusa v Frumusa


2019 NY Slip Op 04601


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


677 CAF 18-01118

[*1]IN THE MATTER OF VALOREE A. FRUMUSA, PETITIONER-RESPONDENT,
vLAWRENCE FRUMUSA, RESPONDENT-APPELLANT. 


ROBERT A. DINIERI, CLYDE, FOR RESPONDENT-APPELLANT. 

	Appeal from an order of the Family Court, Wayne County (Richard M. Healy, J.), entered April 2, 2018 in a proceeding pursuant to Family Court Act article 4. The order, insofar as appealed from, denied objections of respondent to the order of the Support Magistrate. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court